                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       JUDGMENT
                                              )
                                              )       No. 7:20-CV-41-FL
ASHLEY SINGLETARY and                         )
JESSICA SINGLETARY                            )
                Defendants.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the consent order for entry
of judgment entered September 3, 2020, judgment is entered in favor of the Plaintiff against the
Defendants, jointly and severally, in the amount of $57,119.06, plus interest accrued from May 17,
2019 until date of entry of judgment at 1.25 percent per annum, with judgment interest to be set at
the current judgment rate.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
of the Plaintiff against Defendant Ashley Singletary in the total amount of $87,064.40, plus interest
accrued from May 17, 2019 until date of entry of judgment at 1.25 percent per annum, with
judgment interest to be set at the current judgment rate.

This Judgment Filed and Entered on September 3, 2020, and Copies To:
Asia J. Prince (via CM/ECF Notice of Electronic Filing)
Ashley Singletary (via US mail, 612 Pine Ridge Cir, Bladenboro, NC 28320-6965)
Jessica Singletary (via US mail, 612 Pine Ridge Cir, Bladenboro, NC 28320-6965)


September 3, 2020                     PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 7:20-cv-00041-FL Document 22 Filed 09/03/20 Page 1 of 1
